         Nicholas J. Henderson, OSB#074027
         nhenderson@portlaw.com
         Motschenbacher & Blattner, LLP
         117 SW Taylor St., Suite 300
         Portland, OR 97204
         Telephone: (503) 417-0508
         Facsimile: (503) 417-0528

                  Of Attorneys for Debtor-in-Possession



                                   UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF OREGON


         In re:                                               Case No. 18-34244-pcm11

         CHRISTIAN S. RADABAUGH, SR.                          DEBTOR’S FIRST AMENDED MOTION
                                                              FOR: (1) ORDER GRANTING SHASTA
                         Debtor-in-Possession,                LIVESTOCK AUCTION YARD
                                                              ADEQUATE PROTECTION IN
                                                              RELATION TO TURNOVER OF
                                                              PROPERTY, (2) AUTHORITY TO SELL
                                                              PROPERTY OUTSIDE THE ORDINARY
                                                              COURSE OF BUSINESS, AND (3) ORDER
                                                              SHORTENING TIME REGARDING
                                                              NOTICE OF SALE



                  Pursuant to Sections 105(a), 361, 362, 363 and 542 of the United States Bankruptcy

         Code, Christian S. Radabaugh, Sr. (the “Debtor”), as debtor-in-possession, hereby moves this

         Court for entry of an order granting adequate protection to Shasta Livestock Auction Yard, Inc.

         in relation to the turnover of certain of the Debtor’s property, and further requests that the Court

         enter an order authorizing the sale of 35 head of cattle, and shortening the notice period for the

         sale. In support of this motion, Debtor relies on the Declarations of Christian S. Radabaugh

         [ECF No. 26] (the “Radabaugh Decl.”) and Brad Peek [ECF No. 27] (the “Peek Decl.”).

         Additionally, Debtor represents and states as follows:




Page 1 of 6       FIRST AMENDED MOTION FOR ADEQUATE PROTECTION,                                Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
                  AUTHORITY TO SELL ASSETS, AND SHORTENED NOTICE                                   Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
{00230956:2}
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com
                               Case 18-34244-pcm11          Doc 46     Filed 12/19/18
                 1.     On December 7, 2018, the Debtor commenced a Chapter 11 case by filing of a

         voluntary petition under Chapter 11 of the United States Bankruptcy Code (the “Petition Date”).

                 2.     Pursuant to Sections 1107 and 1108 of the United States Bankruptcy Code, the

         Debtor is authorized to possess the Debtor’s property and operate and manage the Debtor’s

         business as debtor-in-possession.

                 3.     Debtor is an individual residing in Redmond, Oregon. The Debtor operates a

         cattle ranching and breeding business. The Debtor also operates and leases a rock quarry, and

         provides custom haying and hauling services. The Debtor also intends to grow crops for sale in

         the future.

                 4.     During the two-week period prior to the filing of the petition, GP, LLC removed

         305 head of cattle, primarily mother cows, and shipped such livestock to Shasta Livestock

         Auction Yard (“Shasta”) for sale. The cattle were scheduled to be sold on Friday, December 14,

         2018. See Radabaugh Decl., ¶ 5.

                 5.     The Court held a hearing on December 14, 2018, regarding Debtor’s Second

         Motion for Authority to Sell Property Outside the Ordinary Course of Business. That motion

         was denied, and Debtor was not authorized to sell the cattle at the December 14th auction.

                 6.     Following the hearing, Debtor and GP, LLC, came to an agreement regarding the

         use of cash collateral to pay up to $8,000 for transportation expenses to move the cattle from

         Shasta to the Debtor’s location. Debtor began making arrangements to transport the cattle back

         to Oregon. However, before Shasta would release the cattle, Shasta indicated that it held a

         possessory agricultural services lien against the 305 head of cattle that were being held for

         auction, and refused to release the animals until it was paid approximately $40,000 for freight,

         feed, storage, labor, and other expenses allegedly incurred to preserve the cattle.

                 7.     Debtor disputes a portion of Shasta’s asserted lien and its claim to be paid

         approximately $40,000 and, in any event, did not have the ability to use cash collateral to pay

         Shasta as of Friday, December 14th. The Debtor and Shasta, with the support of GP, LLC


Page 2 of 6       FIRST AMENDED MOTION FOR ADEQUATE PROTECTION,                                Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
                  AUTHORITY TO SELL ASSETS, AND SHORTENED NOTICE                                   Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
{00230956:2}
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com
                               Case 18-34244-pcm11          Doc 46     Filed 12/19/18
         reached a compromise with Shasta, through its counsel, regarding turnover of the cattle for their

         return to Oregon, and to provide Shasta with adequate protection in relation to its asserted lien.

         The terms of the parties’ compromise is as follows:

                     a. Debtor would pay, subject to Court approval, the sum of $2,000 to Shasta from

                        GP, LLC’s cash collateral held in the Debtor’s counsels’ trust account, to be

                        applied to Shasta’s claim for feed and other services;

                     b. Shasta would turnover 270 head of cattle to Debtor, consisting of Debtors’

                        youngest, higher-value animals;

                     c. Shasta would retain possession of 32 head of open cows, and 3 additional animals

                        that Shasta believed to be too poor of a condition to make the trip back to Oregon:

                        2 single-bred cows, and one motherless calf.

                     d. Debtor would seek authority to sell the cattle left behind at Shasta at an auction

                        scheduled for December 21, 2018, on the following conditions:

                             i. All sale proceeds would be delivered by wire transfer to a trust account

                                maintained by Debtor’s counsel;

                            ii. No distributions would be made to Shasta on account of its asserted lien,

                                until Shasta’s claim is allowed by the Court.

                     e. Debtor stipulated and agreed to seek an order granting Shasta adequate protection

                        to preserve Shasta’s asserted possessory agricultural services lien, in the form of a

                        continued lien against the 270 head of animals released back to the Debtor in the

                        same priority and validity as existed on the Petition Date.

                8.      As of the date of this Motion, the 270 head of cattle released by Shasta have been

         transported back to the Debtor’s location in Oregon.

                9.      The Debtor will file a separate motion for authorization to use GP, LLC’s cash

         collateral and to grant GP, LLC adequate protection, nunc pro tunc to December 14, 2018.




Page 3 of 6      FIRST AMENDED MOTION FOR ADEQUATE PROTECTION,                                 Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
                 AUTHORITY TO SELL ASSETS, AND SHORTENED NOTICE                                    Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
{00230956:2}
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com
                               Case 18-34244-pcm11          Doc 46     Filed 12/19/18
                                                    RELIEF SOUGHT
                  10.      Debtor seeks an order, in the form attached hereto as Exhibit 1, to:

                        a. Provide adequate protection to Shasta by it retaining it agricultural services lien in

                           the same priority and validity as existed on the date it turned over the cattle to the

                           Debtor, in order to preserve whatever lien it may have, if any, against 270 head of

                           cattle released back to the Debtor, pending the determination of Shasta’s claim;

                        b. Granting Debtor the authority to sell the cattle left behind at Shasta for Shasta to

                           apply the proceeds to its claim, and;

                        c. For an order shortening the notice period for the sale, so that the sale can take

                           place on December 21, 2018.

                                                       ARGUMENT

               A. The Court may provide a continuing lien to Shasta as adequate protection for
                  turning over possession of the cattle.
                  11.      Under Section 542 of the Bankruptcy Code, a creditor must promptly turnover

         property in which the debtor retains an interest and which the debtor can use under § 363,

         regardless of the fact that the creditor rather than the debtor had the right to possession when the

         case commenced. 11. U.S.C. § 542(a); United States v. Whiting Pools, Inc., 462 U.S. 198

         (1983). The creditor can then seek adequate protection for its secured interest “rather than
         [relying on] the nonbankruptcy remedy of possession.” Id. at 204.

                  12.      Prior to turnover, a creditor in possession of the Debtor’s property has the right to

         demand adequate protection. Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 20, 116 S.Ct.

         286, 133 L.Ed.2d 258 (1995).

                  13.      Under Section 361 of the Bankruptcy Code, the Court is authorized to provide an

         entity with an additional or replacement lien to the extent a Debtor’s use of property results in a

         decrease in the value of such entity’s interest in such property, or may grant other relief to allow

         the entity to realize the indubitable equivalent of such entity’s interest in the property. 11 U.S.C.
         §§ 361(2)-(3).

Page 4 of 6        FIRST AMENDED MOTION FOR ADEQUATE PROTECTION,                                   Motschenbacher & Blattner LLP
                                                                                                   117 SW Taylor Street, Suite 300
                   AUTHORITY TO SELL ASSETS, AND SHORTENED NOTICE                                      Portland, Oregon 97204
                                                                                                        Phone: 503-417-0500
{00230956:2}
                                                                                                         Fax: 503-417-0501
                                                                                                         www.portlaw.com
                                  Case 18-34244-pcm11          Doc 46     Filed 12/19/18
               B. The Court may authorize the sale of the remaining cattle on shortened notice.
                  14.      Section 363(b) of the Bankruptcy Code provides, in relevant part, that a debtor,

         “after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

         property of the estate.” 11 U.S.C. § 363(b)(1).

                  15.      The debtor must articulate a business justification for the sale. In re Walter, 83

         B.R. 14, 19–20 (9th Cir. BAP 1988). Whether the articulated business justification is sufficient

         “depends on the case,” in view of “all salient factors pertaining to the proceeding.” Id. at 19–20.

                  16.      The salient factors pertaining to the proceeding are as follows:

                        a. The remaining 35 head of cattle left at Shasta are not the Debtor’s more valuable

                           stock, nor are they the younger cows that will provide the Debtor with long-term

                           use as breeding cattle. See Radabaugh Supplemental Declaration, ¶ 4.

                        b. Debtor does not believe that the sale of the remaining cattle will materially impact

                           the Debtor’s business operations, or negatively impact the Debtor’s ability to

                           propose a plan of reorganization. Id.

                        c. Shasta asserts a possessory agricultural services lien against the remaining cattle,

                           for feed and other expenses incurred before and after the Petition Date. If the

                           cattle are not sold at the December 21st auction, the costs to be incurred for feed

                           and transportation will outweigh the benefit that could be obtained by the estate if

                           the cattle are sold at a later date. Id.

                        d. GP, LLC, the only other party in interest holding a lien against the cattle, consents

                           to the proposed sale on the terms set forth herein.

                        e. The cattle would be sold at an auction conducted by the largest volume auction

                           yard west of the Rocky Mountains; and

                        f. The sales are being conducted at arms-length, to non-insiders.

                  17.      Based on the evidence submitted herein, there is good cause to authorize the sale

         on shortened notice.


Page 5 of 6        FIRST AMENDED MOTION FOR ADEQUATE PROTECTION,                                  Motschenbacher & Blattner LLP
                                                                                                  117 SW Taylor Street, Suite 300
                   AUTHORITY TO SELL ASSETS, AND SHORTENED NOTICE                                     Portland, Oregon 97204
                                                                                                       Phone: 503-417-0500
{00230956:2}
                                                                                                        Fax: 503-417-0501
                                                                                                        www.portlaw.com
                                  Case 18-34244-pcm11            Doc 46   Filed 12/19/18
                                                      NOTICE
                18.     The Debtor has provide notice of this motion to: (a) the Office of the United

         States Trustee; (b) the entities listed on the Amended List of Creditor Holding the 20 Largest

         Unsecured Claims; (c) GP, LLC, (d) counsel for GP, LLC, (e) Shasta Livestock Auction Yard,

         Inc., and (f) counsel for Shasta Livestock Auction Yard, Inc.

                19.     In light of the nature of the relief requested, the Debtor respectfully submits that

         no further notice is necessary.

                WHEREFORE, Debtor requests the Court enter the order attached hereto as Exhibit 1,

         authorizing the sale of cattle scheduled for December 21, 2018, shortening the notice period for

         the sale, and granting adequate protection to Shasta.

                DATED December 19, 2018

                                                                 MOTSCHENBACHER & BLATTNER, LLP

                                                                 /s/ Nicholas J. Henderson
                                                                 Nicholas J. Henderson, OSB #074027
                                                                 Of Attorneys for Debtor-in-Possession




Page 6 of 6      FIRST AMENDED MOTION FOR ADEQUATE PROTECTION,                                 Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
                 AUTHORITY TO SELL ASSETS, AND SHORTENED NOTICE                                    Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
{00230956:2}
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com
                               Case 18-34244-pcm11          Doc 46      Filed 12/19/18
                             EXHIBIT 1

                       PROPOSED ORDER




{00230956:2}


               Case 18-34244-pcm11   Doc 46   Filed 12/19/18
                              IN THE UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF OREGON


         In re                                                 Bankruptcy Case No. 18-34244-pcm11

         CHRISTIAN S. RADABAUGH, SR.                           ORDER GRANTING DEBTOR’S FIRST
                                                               AMENDED MOTION FOR: (1)
                        Debtor-in-Possession.                  GRANTING SHASTA LIVESTOCK
                                                               AUCTION YARD ADEQUATE
                                                               PROTECTION IN RELATION TO
                                                               TURNOVER OF PROPERTY, (2)
                                                               AUTHORITY TO SELL PROPERTY
                                                               OUTSIDE THE ORDINARY COURSE OF
                                                               BUSINESS, AND (3) ORDER
                                                               SHORTENING TIME REGARDING
                                                               NOTICE OF SALE

                 This matter came before the Court on Debtor’s First Amended Motion for: (1) Order

         Granting Shasta Livestock Auction Yard Adequate Protection in Relation to Turnover of

         Property, (2) Authority to Sell Property Outside the Ordinary Course of Business, and (3) Order

         Shortening Time Regarding Notice of Sale [ECF No. ___] (the “Motion”).




Page 1 of 3      ORDER GRANTING ADEQUATE PROTECTION,                                       Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
                 AUTHORIZING SALE, AND SHORTENING NOTICE PERIOD                                Portland, Oregon 97204
                                                                                                Phone: 503-417-0500
{00230956:2}
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com
                              Case 18-34244-pcm11         Doc 46    Filed 12/19/18
                 The Court, having reviewed the Motion and the supporting declaration, and, having heard

         arguments of counsel, hereby ORDERS as follows:

                 1.      Debtor’s MOTION is GRANTED;

                 2.      Good cause exists to shorten the notice period set forth in Fed. R. Bankr. P.

         2002(a), to allow the Debtor’s cattle located at Shasta Livestock Auction Yard (“Shasta”) to be

         sold on December 21, 2018.

                 3.      Debtor is authorized to sell the cattle located at Shasta at auction on December 21,

         2018. Shasta must deliver all gross proceeds from the sale to Debtor’s counsel, by check or wire

         transfer, and such proceeds will be held in trust until further order of the Court is entered

         regarding the amount, validity and priority of Shasta’s asserted agricultural services lien.

                 4.      Shasta is granted the following adequate protection:

                         a. Shasta shall have a continuing lien against the 270 head of cattle turned over

                             to the Debtor, in the same amount and priority as existed as of the date of the

                             turnover; and

                         b. Debtor is authorized to pay $2,000 to Shasta from the cash collateral proceeds

                             currently held by Debtor’s counsel.

                 5.      Nothing in this Order shall be construed to (a) alter, improve, limit or impair the

         rights, if any, of Shasta against the Debtor or his assets, nor (b) enhance or otherwise improve the

         validity of Shasta’s asserted security interest as of the date of the turnover, if any; nor (c)

         prejudice any of GP, LLC’s rights, liens, or claims. Further, nothing in this order shall preclude

         any party in interest from asserting claims for any further amounts that may be owed by the

         Debtor.

                                                           ###


Page 2 of 3        ORDER GRANTING ADEQUATE PROTECTION,                                            Motschenbacher & Blattner LLP
                                                                                                  117 SW Taylor Street, Suite 300
                   AUTHORIZING SALE, AND SHORTENING NOTICE PERIOD                                     Portland, Oregon 97204
                                                                                                       Phone: 503-417-0500
{00230956:2}
                                                                                                        Fax: 503-417-0501
                                                                                                        www.portlaw.com
                               Case 18-34244-pcm11           Doc 46      Filed 12/19/18
         I certify that I have complied with the requirements of LBR 9021-1 (a)(2)(A).

         Presented by:

         Motschenbacher & Blattner LLP

         /s/ Nicholas J. Henderson
         Nicholas J. Henderson, OSB No. 074027
         Motschenbacher & Blattner LLP
         117 SW Taylor Street, Suite 300
         Portland, OR 97204
         Email: nhenderson@portlaw.com
         Phone: (503) 417-0508

                                             PARTIES TO SERVE

         ECF Electronic Service:

                  SARAH FLYNN sarah.flynn@usdoj.gov
                  HOWARD M LEVINE hlevine@sussmanshank.com, jhume@sussmanshank.com,
                   ecf.howard.levine@sussmanshank.com, howard-levine-5487@ecf.pacerpro.com
                  US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov




Page 3 of 3        ORDER GRANTING ADEQUATE PROTECTION,                                   Motschenbacher & Blattner LLP
                                                                                         117 SW Taylor Street, Suite 300
                   AUTHORIZING SALE, AND SHORTENING NOTICE PERIOD                            Portland, Oregon 97204
                                                                                              Phone: 503-417-0500
{00230956:2}
                                                                                               Fax: 503-417-0501
                                                                                               www.portlaw.com
                              Case 18-34244-pcm11         Doc 46    Filed 12/19/18
                                        CERTIFICATE OF SERVICE

                    I certify, under penalty of perjury, that the foregoing DEBTOR’S FIRST
           AMENDED MOTION FOR: (1) ORDER GRANTING SHASTA LIVESTOCK
           AUCTION YARD ADEQUATE PROTECTION IN RELATION TO TURNOVER OF
           PROPERTY, (2) AUTHORITY TO SELL PROPERTY OUTSIDE THE ORDINARY
           COURSE OF BUSINESS, AND (3) ORDER SHORTENING TIME REGARDING
           NOTICE OF SALE was served on the following parties via the Court’s electronic CM/ECF
           process:


                  SARAH FLYNN sarah.flynn@usdoj.gov
                  HOWARD M LEVINE hlevine@sussmanshank.com,
                   jhume@sussmanshank.com,ecf.howard.levine@sussmanshank.com,howard-levine-
                   5487@ecf.pacerpro.com
                  US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov


         The aforementioned was served on the following parties via mail:

                   Howard Levine
                   Sussman Shank LLP
                   1000 SW Broadway Ste 1400
                   Portland OR 97205
                   Fax: 503 248-0130




                   DATED December 19, 2018.         /s/ Mary Perry
                                                    Mary Perry, Legal Assistant
                                                    Of Attorneys for Debtor-in-Possession




Page 1 of 1        CERTIFICATE OF SERVICE                                               Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
                                                                                            Portland, Oregon 97204
{00230956:2}                                                                                 Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com
                              Case 18-34244-pcm11        Doc 46    Filed 12/19/18
